PER CURIAM:
The petition for writ of certiorari reflected apparent jurisdiction in this Court. We issued the writ and have heard oral argument of the parties. After hearing argument and upon consideration of the petition we have determined that the cited decisions present no direct conflict as required by Article V, Section 4, Florida Constitution, F.S.A. Therefore, the petition is denied and the writ discharged.
It is so ordered.
THORNAL, C. J., and THOMAS, CALDWELL and O’CONNELL, JJ., concur.
DREW, J., dissents with Opinion.
ROBERTS and ERVIN, JJ., dissent.